UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4031


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

COYT BRYANT,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (4:06-cr-00035-H-1)


Submitted:    July 8, 2009                  Decided:   July 20, 2009


Before TRAXLER, Chief Judge, and MOTZ and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Croutharmel, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Coyt Bryant appeals his conviction on a guilty plea

and    sentence        on    a    charge       of    possession         of   a     firearm       by    a

convicted       felon,       in        violation        of    18   U.S.C.     §§       922(g),     924

(2006).        The district court enhanced Bryant’s sentence, after

determining that he qualified as an Armed Career Criminal, and

sentenced him to 195 months’ imprisonment and a five-year term

of supervised release.                    On appeal, Bryant challenges only the

district court’s reliance on a prior New York state conviction

for     second        degree       attempted            burglary,       asserting         that     the

conviction does not qualify as a predicate offense under the

Armed     Career       Criminal          Act     (“ACCA”)          because       he    received       a

sentence of exactly one year.                    We affirm.

               Under § 924(e), a “violent felony” is defined as a

crime punishable by imprisonment for a term exceeding one year

that    is     one    of     several      specified           offenses,      or    a    crime    that

“otherwise involves conduct that presents a serious potential

risk      of         physical           injury       to        another.”               18     U.S.C.

§ 924(e)(2)(B)(ii) (2006).                     In determining whether a crime is a

violent      felony        within       the    meaning        of    §   924(e),        the   offense

properly is considered generically in terms of how the offense

is    defined        under       the    law,     rather       than      in   terms      of   how      an

individual offender might have committed it on a given occasion.

Begay     v.     United          States,       128       S.    Ct.      1581,      1584      (2008).

                                                    2
Declining, as in United States v. Jones, 195 F.3d 205 (4th Cir.

1999), to apply an “individualized analysis,” we held in United

States    v.     Harp,   406    F.3d     242    (4th    Cir.     2005),    that,    “to

determine whether a conviction is for a crime punishable by a

prison term exceeding one year, Jones dictates that we consider

the maximum aggravated sentence that could be imposed for that

crime     upon    a   defendant      with       the    worst    possible     criminal

history.”      Harp, 406 F.3d at 246 (emphasis omitted).

            Bryant does not dispute that the maximum sentence that

could be imposed upon any defendant under the law in New York

for   a   conviction     for    second    degree       attempted    burglary       could

exceed one year. *       Accordingly, we find no error by the district

court in applying the § 924(e)(1) enhancement, and we affirm

Bryant’s       conviction      and   sentence.          We     dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




      *
       A court may take judicial notice of statutory penalties.
See, e.g., United States v. Williams, 442 F.3d 1259, 1261 (10th
Cir. 2006) (“statutes are considered legislative facts” of which
the   authority   of  courts   to   take   judicial  notice   is
“unquestionable”).



                                            3